Order entered July 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00519-CV

                  ESTER WILLIAMS, A HOLEE BAIL BONDS, Appellant

                                               V.

                                 JOANN SEMPLE, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-06177-C

                                           ORDER
       The reporter's record in this appeal was due May 31, 2019. When it had not been filed by

June 4, 2019, we directed court reporter Janet Wright to file, within thirty days, the reporter's

record or written verification no hearings were recorded or appellant had not requested the

record. To date, Ms. Wright has not responded.

       Because this appeal cannot proceed without the issue of the reporter's record being

resolved, we ORDER Ms. Wright to file, no later than July 25, 2019, either the record or

requested verification. We caution appellant that the appeal may be submitted without the

reporter's record should the Court be notified that the record has not been requested. See TEX.

R. APP. P. 37.3(c).
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sally

Montgomery, Presiding Judge of County Court at Law No. 3; Ms. Wright; and, the parties.



                                                  /s/    BILL WHITEHILL
                                                         JUSTICE